UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-4408 RESOURCE AMERICA, INC. (Exact name of registrant as specified in its charter) Delaware 72-0654145 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 546-5005 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer R Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No R The number of outstanding shares of the registrant’s common stock on May 2, 2011 was 19,730,457 shares. (Back to Index) RESOURCE AMERICA, INC. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets – March 31, 2011 (unaudited) and September 30, 2010 3 Consolidated Statements of Operations − Three and Six Months Ended March 31, 2011 and 2010 (unaudited) 4 Consolidated Statement of Changes in Equity − Six Months Ended March 31, 2011 (unaudited) 5 Consolidated Statements of Cash Flows − Three and Six Months Ended March 31, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements – March 31, 2011 (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures about Market Risk 51 Item 4. Controls and Procedures 52 PART II OTHER INFORMATION Item 6. Exhibits 53 SIGNATURES 55 (Back to Index) PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE AMERICA, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, September 30, (unaudited) ASSETS Cash $ $ Restricted cash Receivables Receivables from managed entities and related parties, net Investments in commercial finance, net Investments in real estate, net Investment securities, at fair value Investments in unconsolidated entities Property and equipment, net Deferred tax assets Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Accrued expenses and other liabilities $ $ Payables to managed entities and related parties Borrowings Deferred tax liabilities Total liabilities Commitments and contingencies Equity: Preferred stock, $1.00 par value, 1,000,000 shares authorized; none outstanding − − Common stock, $.01 par value, 49,000,000 shares authorized; 28,740,931 and 28,167,909 shares issued, respectively (including nonvested restricted stock of 645,708 and 741,086, respectively) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost; 9,108,440 and 9,125,253 shares, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Noncontrolling interests ) Total equity $ $ The accompanying notes are an integral part of these statements 3 (Back to Index) RESOURCE AMERICA, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended March 31, March 31, REVENUES: Real estate $ Commercial finance Financial fund management COSTS AND EXPENSES: Real estate Commercial finance Financial fund management General and administrative (Gain) loss on sale of leases and loans ) ) ) Provision for credit losses Depreciation and amortization OPERATING (LOSS) INCOME ) ) ) OTHER INCOME (EXPENSE): Total other-than-temporary impairment losses on investment securities − ) − ) Portion recognized in other comprehensive loss − Net other-than-temporary impairment losses recognized in earnings − ) − ) Gain on sale of management contract − − − Gain on extinguishment of servicing and repurchase liabilities − − Gain (loss) on sale of investment securities, net 97 ) ) ) Interest expense ) Other income, net ) ) Loss from continuingoperations before taxes ) Income tax benefit ) Loss from continuing operations ) Loss from discontinued operations, net of tax ) (2
